Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 7/15/2021 has been entered. Claim(s) 21-40 is/are pending in the application. Examiner contacted Attorney Robert Kowert on 7/22/2021 to see if he would be willing to add in the allowable subject matter to put the case in condition for allowance and sign a terminal disclaimer to overcome the outstanding double patenting rejection. The Attorney did not agree this at this time.
Allowable Subject Matter
Claims 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 21-26, 28-33, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolia ( U.S. Patent APP pub 20080271039 ) in view of Wilcox (U.S. Patent app Pub 20150178401 in view of Yuyitung (U.S. Patent App Pub 20160098297).

Regarding claim 21,
Rolia teaches a distributed system, comprising: a plurality of resource hosts configured to implement a plurality of resources for the distributed system; (See paragraphs [0018] - [0020], Rolia teaches “In general, resource pool 11 is a collection of computing resources, such as clusters of servers, racks of blades, or other computing resources that offer shared access to computing capacity.”; servers are used to distribute resources )
a capacity manager implemented via one or more hardware processors and memory and configured to:  (See paragraphs [0019], [0054] - [0055], Rolia teaches “In this exemplary embodiment, capacity management tool 14 interacts with a defined capacity management plan 115, which is discussed further above In this exemplary embodiment, capacity management plan 115 is a calendar-based data store that keeps track of such information as: workload identities, forecasts, and resource access QoS requirements 102; resources 101.sub.1-101.sub.IM”; a capacity management tool)
update, based at least in part on the one or more fragmentation measures, a capacity model for the distributed system to indicate an available capacity for placing additional resources at the distributed system; and (See paragraphs 64-66, Rolia teaches “The adjust workload forecast/QoS in operational block 610 updates the capacity plan 115. Estimate future demands in operational blocks 601 and 607 may operate as described above in operational block 401 of FIG. 4.”; capacity plan is updated based on the measures of the workload in order to properly place resources)
Rolia does not explicitly teach but Wilcox teaches determine one or more fragmentation measures that indicate unutilized capacity at the plurality of resource hosts that is incapable of hosting additional resources; (See paragraphs 25-28, Wilcox teaches “However, the point at which capacity becomes stranded depends on what is being implemented within the data center. For example, if a user is implementing 1000 W servers, then any cabinet with less than 1000 W of power has the potential to have stranded capacity if they have the necessary rack space, connectivity, or cooling. Stranded capacity search screen 18 allows a user to define thresholds for useable capacity according to the specific needs/configuration of a data center or data center modification...”; stranded/unutilized capacity is incapable of being used )
compare a capacity threshold to the available capacity to determine whether to trigger an action to add additional capacity to the distributed system.  (See paragraphs 9-10, 29,  claims 4-5, Wilcox comparing step yields insufficient capacity in locations and adding resources when needed )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wilcox with Rolia because both deal with resource allocation. The advantage of incorporating the above  Rolia is that Wilcox teaches the system improves performance of the data center due to efficient resource utilization of stranded capacity and adds additional power, switch ports, and cooling or free up rack spaces so as to improve stranded capacity condition., therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0009], Wilcox)
	Rolia and Wilcox does not explicitly teach but Yuyitung teaches  determine one or more fragmentation measures that indicate unutilized capacity at the plurality of resource hosts, wherein the unutilized capacity indicated by the one or more fragmentation measures comprises at least one of unutilized data storage capacity, unutilized processing capacity, unutilized throughput capacity, or unutilized network bandwidth capacity, and (See 11, 34, 45-46 Yuyitung teaches “computing an available capacity and a stranded capacity for each resource for each capacity entity in the infrastructure group, according to the workload placements; and using the available capacity and the stranded capacity for each resource for each capacity entity to determine an aggregate available capacity and a stranded capacity by resource for the infrastructure group.”; computing a stranded capacity (unutilized capacity) )
wherein the unutilized capacity indicated by the one or more fragmentation measures is incapable of hosting additional resources without violating one or more placement constraints for placing additional resources in the distributed system, so that the one or more fragmentation measures represent stranded capacity of the distributed system, the stranded capacity incapable of hosting additional resources while satisfying the one or more placement constraints, the stranded capacity comprising at least one of (See 11-12, 30, 34, 95, Yuyitung teaches  “Capacity can be stranded because the pooled resources of an infrastructure group are comprised of discrete capacity entities where there are one or more potential resource constraints. For example, compute capacity is comprised of multiple hosts (i.e. a type of capacity entity), each of which may be constrained by CPU, memory, disk I/O, network I/O, etc. Similarly, storage capacity is comprised of multiple devices (i.e. another type of capacity entity), each of which may be constrained by used space, provisioned space, I/O rates, latency, etc. When one or more resources on a discrete capacity entity are fully consumed by the workloads placed on the capacity entity, the unused resources associated with other resources are stranded. The following provides a system and method for determining available capacity in infrastructure groups that accounts for stranded capacity and different workload placement scenarios. …The available capacity can be estimated based on the aggregate available capacity or measured more accurately by considering the available capacity on a per-entity (e.g. per-host or per-storage device) basis.”; the stranded capacity incapable of  hosting additional resources but aggregates to satisfy other placement constraints in the system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Yuyitung with Rolia and Wilcox because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Yuyitung into Rolia and Wilcox is that Yuyitung (See paragraphs 11 , 25, Yuyitung)
	
	Regarding claim 22,
Rolia and Wilcox and Yuyitung teach the system of claim 21, wherein the capacity manager is further configured to: monitor the available capacity in the capacity model; and in response to a determination that the available capacity is below the capacity threshold, generate a capacity recommendation for the distributed system. (See paragraphs 38-39, Rolia teaches capacity is below a threshold and adjusting workload forecasts and QOS to optimize the system)
  
	Regarding claim 23,
Rolia and Wilcox and Yuyitung teach the system of claim 21, wherein the one or more placement constraints comprise one or more different minimum computing resource requirements to place a resource, and wherein determination of the one or more fragmentation measures comprises: determination of a number of possible resource placements amongst the resource hosts that satisfy the one or more computing resource requirements. (See paragraphs 37, 49, Rolia teaches a number of resource placements to satisfy the needs of the system)

	Regarding claim 24,
(See paragraphs 27-28, Rolia teaches time varying capacity for a resource and using patterns to determine the placements of the resources to satisfy the needs )

	Regarding claim 25,
Rolia and Wilcox and Yuyitung teach the system of claim 21, wherein the capacity manager is further configured to: evaluate historical resource data to estimate future resource placements; and generate a capacity forecast according to the determination of a future available capacity that is based at least in part on the estimated future resource placements. (See paragraphs 64, 72, 56, Rolia teaches using historical trends to estimate future data and resources needed)

	Regarding claim 26,
Rolia and Wilcox and Yuyitung teach the system of claim 21, wherein the capacity manager is further configured to: monitor the available capacity in the capacity model; and responsive to a determination that the available capacity crosses the capacity threshold, (See paragraphs 38, 74, Rolia teaches rebalancing workloads based on threshold crossed) generate a capacity recommendation for the distributed (See paragraphs74, 75, Rolia teaches changing/adding capacity based on a recommendation )

Claims 28-33 list all the same elements of claims 21-26, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 21-26 applies equally as well to claims 28-33. 

Claims 35-40 list all the same elements of claims 21-26, but in media form rather than system form.  Therefore, the supporting rationale of the rejection to claims 21-26 applies equally as well to claims 35-40.  Furthermore with regards to the limitation of One or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to implement: (See paragraphs 49, 88, Rolia)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of United States Patent 10193821.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 21-40 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001) (Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)).


Response to Arguments
7/15/2021 have been fully considered but they are not persuasive. 

Applicant Argues: “Further, the combination of Rolia, Wilcox, and Yuyitung fails to teach or suggest this aspect of claim 21. That is, none of the references, separately or in combination, teaches or suggests a capacity manager implemented via one or more hardware processors and memory and configured to compare a capacity threshold to the available capacity to determine whether to trigger an action to add additional capacity to the distributed system, as in claim 21.”

Examiner’s response: Examiner respectfully disagrees and points to at least paragraphs 94-103 which teach determining the overall available capacity of spare VM’s and then place them in clusters that need resources. The threshold capacity needed for a cluster is then compared to possible VM’s with remaining capacity. The trigger is when there is a need for resources in a cluster and then filling it with remaining VM’s starting from the largest and moving down incrementally to find an optimized fit.

Applicant Argues: Applicant submits that there is no relationship between the stranded resources of Wilcox and the stranded resources of Yuyitung. Consequently there is no teaching or suggestion that the methodology of Wilcox could be used in any combination with Yuyitung to determine one or more fragmentation measures that indicate unutilized capacity at the plurality of resource hosts, wherein the unutilized capacity indicated by the one or more fragmentation measures comprises at least one 

Examiner’s response: Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the advantage of incorporating the above limitation(s) of Yuyitung into Rolia and Wilcox is that Yuyitung teaches the capacity for future time frames is planned, to assume that workload placements are optimized with the infrastructure group over time. The user are allowed to measure available capacity based on the expected resource requirements of the incoming workloads, by the ability to define specific demand profiles. therefore making the overall system more robust and efficient. (See paragraphs 11 , 25, Yuyitung).

Applicant Argues: Additionally, the portions of Yuyitung cited in the rejection do not teach one or more fragmentation measures (that indicate unutilized capacity), where the one or more fragmentation measures represent stranded capacity incapable of 

Examiner’s response: Examiner respectfully disagrees and points to paragraphs 45-46 which teaches, if one or more resource is constrained on the host (e.g. CPU usage=75% and is equal to or above the policy limit of 70%), treat all other free capacity of other resources on the host as stranded capacity. Otherwise, if none of the resources are constrained on the host (i.e. resource usage is below policy limit), treat all free resources on the host as available capacity 44. This teaches that the unutilized/stranded capacity is incapable in the network of hosting additional resources while it satisfies the placement of resource constraints as stated in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Patent 7043250, Demartino teaches a method involves establishing a working virtual connection and a protection virtual connection wherein the corresponding links are selected from the links in a working path node and a protection path node such that a working path and a protection path have no links in common and no nodes in common. A node can be simultaneously used as a source node, a destination node and an intermediate node for multiple virtual connections.
2. Patent Application 2015017840, Wilcox teaches a system has a data communication arrangement for propagating communication signals from a sensor to a management database that receives information from the communication signals, where the received information is stored. A data processor determines stranded capacity within a rack and a cabinet from the received information. The management database includes locations for data center assets and capacities, where each location is associated with the rack and the cabinet.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444